DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 10 are objected to because of the following informalities: 

In claim 5, first sentence the term “in claim” is used twice in the claim.  Please delete the term “in claim” so that the term only appears once in the claim. 
	In claim 10, line 7, please add an “a” before the term “hole”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2011/0028918 A1), in view of Blott (US 2015/0265754 A1), as evidenced by Wu (US Patent 5,342,434) and Amcon (“Reticulated Foam: The Properties, Benefits and Applications”). 
Regarding claim 1, Hartwell discloses a wound dressing device for a combined negative pressure and fluid delivery healing technique (wound dressing 100, para [0035] [0058], Fig. 1 and 4), the wound dressing comprising: 
a porous sheet (absorbent material 110, para [0040] [0060]; Fig. 1 and 4; para [0040] teaches the absorbent material 110, may be made of a material with connective open voids, such as foams that are porous) having a top planar surface (illustrated in Fig 4), a thickness (illustrated in Fig. 4 ) across which intermediate hollow channels /drills (through holes 403, para [0060], Fig. 4) are present so as to equally distribute negative pressure and fluid flow on the top planar surface (para [0040] states “ The absorbent layer 130 also helps distribute fluid throughout the layer [including the top planar surface] via a wicking action so that fluid is drawn from the wound site and stored throughout the absorbent layer.  This prevents agglomeration in areas of the absorbent layer), and a bottom uneven surface having a surface pattern (Fig. 1 and 4 illustrates absorbent material 110, 404 have a bottom surface; para [0067] 
flexible sheets having a planar flexible surface comprising a first sheet (filter layer 130, para 0042, Fig. 1 and 4; para [0042] teaches the filter may be a 0.2 micron expanded PTFE filter; US Patent 5,342,434 teaches the intrinsic property of a 0.2 micron expanded PTFE filter of example 2 and 3 is that it is flexible in col, 2, lines 19 and 20; col. 7) and a second sheet (optional layer 112; para [0041]; Fig 1 and 4);  Amcon teaches the intrinsic property of some reticulated foam is that they are flexible in the middle of page 3) attached to each other at merge areas (para [0067] states “It will be appreciated that according to certain embodiments of the present invention fluid communication paths through which fluid can be transmitted from the lower transmission layer to the intermediate transmission layer can be made by pinching together peripheral regions of the lower and intermediate regions. Fluid transmission would thus proceed around the peripheral edges of the wound dressing.” The examiner is interpreting the lower region to include wound contact layer 102, optional layer 105, or absorbent layer 110 and the intermediate regions include optional layer 112, filter layer 130, and sealing layer 140), the said second 
said openings (the first sheet is a filter layer 130 have 0.2micron pores, or openings and Fig. 4 illustrates the second sheet, optional layer 112 has openings, an array of columns made of porous material [para [0061], or the channels between the columns 406) is covered with a conduit (para [0051] states “The aperture(s) 165 of the cover 160  is in fluid communication with an inlet to a pump 170 forming a conduit(s); claim 9 teaches the remote pump is connected to the wound dressing with a conduit as illustrated in Fig. 4; alternatively para [0055] teaches the upper transmission layer and cover layer 160 are optional resulting in the sealing layer being the cover with the apertures 165) allowing the attachment of multichannel tubes to the wound dressing from the source of negative pressure and source of fluid (the conduit would allow the attachment of multichannel tubes to the dressing from the source of negative pressure and a source of fluid). 
Hartwell is silent regarding the claim limitation a side adhesive tapes (107) meant for sealing the edges of the two flexible sheets together with the underneath porous sheet (101) within the peripheral skin area of wound.  Hartwell teaches in para [0038] that an adhesive layer is used to seal the elements of the dressing to the skin of the user and in combination with the wound contact layer helps hold the whole wound dressing together.  However, using adhesive tape to hold wound dressings to the skin of the patient is well known in the art prior to the filing date of the present invention.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adhesive layer of the dressing of Hartwell with an adhesive tape as suggested by Blott for holding the elements of a dressing in place. 
In addition, both adhesive layers and adhesives tapes were known to hold dressings in place at the time of the invention so it would have been obvious to simply substitute one known element, an adhesive layer, for another known element, an adhesive tape, to obtain the predictable result of holding a dressing in place.  MPEP 2141, Section 3, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 

Regarding claim 2, dependent from claim 1, Hartwell is silent regarding the claim limitation wherein said conduit  (para [0051] states “The aperture (s) 165 is in fluid communication with an inlet to a pump 170 forming one or more conduit; claim 9 teaches the remote pump is connected to the wound dressing with a conduit) comprises multichannel conduits allowing the attachment of said multichannel tube, or said conduit comprises separate single channel conduits allowing the attachment of individual channels of multichannel tubes. 
However, para [0305] and [0306] of Blott  states “If not, in order for aspiration and/or irrigation of the wound bed to occur, it is appropriate for one or more bores, channels, conduits, passages, pipes, tubes, tubules and/or spaces, etc. to run from the point at which the fluid inlet pipe(s) and outlet pipe(s) pass through and/or under the wound-facing face of the backing layer through or around the wound filler under the backing layer.” A multichannel tube is a collection of channels as taught by Blott.


Regarding claim 4, dependent from claim 1, Hartwell teaches wherein the positions and alignment of the hollow channels/drill (through holes 403, para [0060], Fig. 4) and the surface patterns (Fig. 4 illustrates the absorbent material 110 has array of through holes 403 extending from the top to the bottom surface allowing the columns 406 to pass through forming a surface pattern) of the bottom uneven surface ((Fig. 1 and 4 illustrates absorbent material 110 has a bottom surface; para [0067] teaches the bottom has an uneven surface created by the through holes 403 and the columns passing through the through holes 403 in the absorbent layer)) of the porous sheet (absorbent material 110, para [0040] [0060]; Fig. 1 and 4) are physically and geometrically related. 
 
Regarding claim 6, dependent from claim 1, Hartwell discloses the claim limitation wherein the said downward hollow protruded channels (columns 406, para [0061], Fig.4) of the second sheet (optional layer 112; para [0041]; Fig 1 and 4) have sectional profiles (Fig. 4 illustrates the columns 406 have sectional profiles) as that of the hollow channels/drills (through holes 403, para [0060], Fig. 4) of the porous sheet (absorbent material 110, para [0040] [0060]; Fig. 1 and 4) such that a male-female connection is established between the between the said protruded channels (columns 406, para [0061], Fig.4)  and the said hollow channels/drills (through holes 403, para [0060], Fig. 4).  



 Regarding claim 8, dependent from claim 1, Hartwell discloses the claim limitation wherein the attachment of the first sheet (filter layer 130, para 0042, Fig. 1 and 4) with the second sheet (optional layer 112; para [0041]; Fig 1 and 4) at merge areas ((para [0067] states “It will be appreciated that according to certain embodiments of the present invention fluid communication paths through which fluid can be transmitted from the lower transmission layer to the intermediate transmission layer can be made by pinching together peripheral regions of the lower and intermediate regions. Fluid transmission would thus proceed around the peripheral edges of the wound dressing.” The examiner is interpreting the lower region to include wound contact layer 102, optional layer 105, or absorbent layer 110 and the intermediate regions include optional layer 112, filter layer 130, and sealing layer 140) is such that there is no gap between the two flexible sheets (As state above, para [0067] teaches the fluid transmission would proceed around the peripheral edges [of the pinched regions] of the wound dressing indicating there is no gap for fluid to pass through) in the merge area (pinched area).  

 Regarding claim 9, dependent from claim 1, Hartwell discloses the claim limitation wherein the attachment of the first sheet (filter layer 130, para 0042, Fig. 1 and 4) with the second sheet (optional layer 112; para [0041]; Fig 1 and 4) is by means of adhesive, heat pressing, or another means of 

Regarding claim 10, dependent from claim 1, Hartwell discloses the claim limitation wherein the multiple openings (the first sheet is a filter layer 130 have 0.2micron pores, or openings and Fig. 4 illustrates the second sheet, optional layer 112 has openings, an array of columns made of porous material [para [0061], or the channels between the columns 406) comprises 
a first opening (the first sheet, filter layer 130, include pores that are in fluid communication with the conduit taught in para [0051] claim 9 and claim 38, also illustrated in Fig. 4, and these pores are the first opening) for negative pressure positioned on one of the merged areas (para [0067] states “It will be appreciated that according to certain embodiments of the present invention fluid communication paths through which fluid can be transmitted from the lower transmission layer to the intermediate transmission layer can be made by pinching together peripheral regions of the lower and intermediate regions. Fluid transmission would thus proceed around the pinched regions of the wound dressing.”  The examiner is interpreting the term peripheral to mean the surface of a body such as one or more elements of a dressing.) of the two flexible sheets (first sheet, filter layer 130 and second sheet, optional layer 112) such that by means of the said first opening negative pressure can be applied directly to the porous sheet (absorbent material 110, para [0040] [0060]; Fig. 1 and 4 is in fluid communication with the negative pressure pump).
Hartwell is silent regarding the claim limitation a second opening for fluid supply is positioned on the first sheet (filter layer 130, para 0042, Fig. 1 and 4; para [0042]) without creating a hole in the 
However, para [0305] and [0306] of Blott  states “If not, in order for aspiration and/or irrigation [fluid supply] of the wound bed to occur, it is appropriate for one or more bores, channels, conduits, passages, pipes, tubes, tubules and/or spaces, etc. to run from the point at which the fluid inlet pipe(s) and outlet pipe(s) pass through and/or under the wound-facing face of the backing layer through or around the wound filler under the backing layer.”  The interior of a wound dressing is very small so that there are only a limited number of identified, predictable solutions of placing fluid and aspiration tubes in a dressing for the purpose of supplying fluid under negative pressure to enhance wound healing.  Blott teaches how these tubes may be placed in a dressing including tubes that pass through or under the wound-facing face of the backing layer through or around the wound filler and under the backing.  It would have been obvious to try placing a second opening for fluid supply so that it is positioned on the first sheet without creating a hole in the second sheet for supply of fluid without affecting the negative pressure of the wound with a reasonable expectation of success as taught by Blott.  MPEP 2141, Section III, KSR 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding claim 11, dependent from claim 10, Hartwell is silent regarding the claim limitation wherein 
Hartwell teaches the first opening include pores on the filter layer 130 that are fluid communication with the conduit taught in claim 9.  In order for negative pressure or fluid to pass to and 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Hartwell such that the first opening is configured to create holes in both the first sheet and the second, simultaneously isolating the negative pressure supply from the space between the first sheet and the second sheet.

Regarding claim 12, dependent from claim 1, Hartwell is silent regarding the claim limitation wherein the merged areas (304) between the two flexible sheets (102) are configured to allow the flow of fluid radially outward from a central location.  However, the concept of having the flow of fluid radially outward from a central location of a dressing was well known prior to the filing date of the present invention.
For example, Blott illustrates in Fig. 8A the layout of inlet 101 and outlet 102 pipes manifolds is a spiral for delivering and aspirating fluid.  The interior of a wound dressing is very small so that there are only a limited number of identified, predictable solutions for creating fluid flow in a dressing for the purpose of supplying fluid under negative pressure to enhance wound healing. Blott teaches how to KSR 550 U.S. at 418, 82 USPQ2d at 1396. 

Regarding claim 13, dependent from claim 1, wherein either or both of the two flexible sheets (first sheet, filter layer 130 and second sheet, optional transmission layer 112) comprising an intermediate uneven surface pattern (the filter layer 130 comprises 0.2micron pores on its surface forming an uneven surface pattern and the optional transmission layer 112 may be made of reticulated foam and Amcon illustrates a picture of reticulated foam having an uneven surface ) to maintain a gap between the first sheet (filter layer 130) and the second sheet (optional transmission layer 112), such that there is no hindrance to the fluid flow to all the areas within the two flexible sheets (the filter 130 and the optional transmission layer are in fluid communication with the negative pressure source and are distributing fluid to and from the wound). 
 
Regarding claim 14, dependent from claim 1, Hartwell teaches the claim limitation wherein the conduits (para [0051] states “The aperture(s) 165 is in fluid communication with an inlet to a pump 170 forming a conduit; claim 9 teaches the remote pump is connected to the wound dressing with a conduit as illustrated in Fig. 4).
Hartwell is silent regarding the claim limitation the conduits are structurally designed to keep isolation between the source of negative pressure and source of fluid at an interface between conduits (aperture(s) 165, para [0051]) and two flexible sheets (first sheet, filter layer 130 and second sheet, 
However, para [0305] and [0306] of Blott  states “If not, in order for aspiration and/or irrigation of the wound bed to occur, it is appropriate for one or more bores, channels, conduits, passages, pipes, tubes, tubules and/or spaces, etc. to run from the point at which the fluid inlet pipe(s) and outlet pipe(s) pass through and/or under the wound-facing face of the backing layer through or around the wound filler under the backing layer.”  A multichannel tube is a collection of channels as taught by Blott.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Hartwell such that the conduits are structurally designed to keep isolation between the source of negative pressure and source of fluid at an interface between conduits and two flexible sheets and at another interface between conduit and individual channels of multichannel tubes using one or more bores, channels, conduits, passages, pipes, tubes, tubules and/or spaces, etc. to run from the point at which the fluid inlet pipe(s) and outlet pipe(s) as suggested by Blott for the aspiration and/or irrigation of the wound bed.

 Regarding claim 20, a method of dressing a wound comprising applying the wound dressing device as claimed in claim 1, the method further comprising: placing by the user, the optional liquid and gas permeable wound contact layer (flexible wound contact layer 102, para [0038], Fig. 4; para [0038] teaches the wound contact layer is permeable to liquid and gas) underneath the porous sheet (absorbent material 110, para [0040] [0060]; Fig. 1 and 4), on top of the wound (para [0038] teaches the wound contact layer is on top of the wound and a wound dressing may be applied by a user or a clinician).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2011/0028918 A1), in view of Blott (US 2015/0265754 A1), further in view of Malmsjo (US2015/0164697 A1), US Patent 5,342,434 is provided as an evidentiary reference disclosing the intrinsic property of a 0.2micron PFTE filter and Amcon (“Reticulated Foam: The Properties, Benefits and Applications”) is provided as an evidentiary reference disclosing the intrinsic property of reticulated foam. 
Regarding claim 3, dependent from claim 1, further comprising wound contact layer (flexible wound contact layer 102, para [0038], Fig. 4) having a hydrophobic or waxy material coating, underneath the porous sheet (101), or the outer surfaces of the porous sheet (101) are coated with a hydrophobic or waxy maternal.   
In a similar art, Malmsjo teaches dressings used in negative pressure wound treatment including contact layers.  Para [0059] states “The term "low adherence wound contact layer" relates to any contact layer known to the skilled person. Such wound dressings are often sheets or other soft structures made of any suitable material. Examples of wound contact layers are perforated plastic film; a membrane of perforated polymeric film, or a textile, such as an open weave cloth, which may be soaked in soft paraffin and/or chlorhexidine, a gauze, a paraffin gauze, or a silicon dressing, a hydrocolloid dressing, a calcium alginate dressing, a perforated or open cell Teflon sheet/structure. A wound contact layer may also comprise one or more of the materials given as examples above for the wound dressing. The wound dressing may be of an open pore structure or perforated material. In cases where pressure is not to be transduced onto the wound bed, such structures or sheets may also be non-perforated or solid.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Hartwell such that the wound contact layer has a hydrophobic or waxy material .

Claims 5, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2011/0028918 A1), in view of Blott (US 2015/0265754 A1), further in view of Collinson (20160120706 A1), US Patent 5,342,434 is provided as an evidentiary reference disclosing the intrinsic property of a 0.2micron PFTE filter and Amcon (“Reticulated Foam: The Properties, Benefits and Applications”) is provided as an evidentiary reference disclosing the intrinsic property of reticulated foam.
Regarding claim 5, dependent from 1, Hartwell is silent wherein the flexible sheets are transparent.  However, Hartwell and Blott discloses substantially all the limitations of the claim except that the flexible sheets are transparent.  It would have been obvious matter of design choice to one of ordinary skill in the art at the time of the invention was made to make the flexible sheets of the wound dressing of Hartwell and Blott transparent as suggested by Collinson teaching elements of a dressing may be transparent in para [0382] and [0393].  Making the elements of a dressing transparent is an obvious design.  In addition, applicant has not disclosed that making the flexible sheets of the dressing transparent solves any stated problem or is for any particular purpose.  Para [0054] of the present application merely states “the two flexible sheets (102) can be transparent.”   In addition, the cited prior art invention appears to be operable with the modification and would perform equally well if the flexible sheets were transparent. MPEP 2144, Section I
 
Regarding claim 15, dependent from claim 1, Hartwell discloses the claim limitation regarding wherein the components of the dressing accept the side is in a merged configuration (Fig. 1 illustrates the components of the Hartwell dressing in a merged configuration, except the sides.  Specifically, a cross-section of wound dressing wherein the components of the wound dressing are merged together. 
the setup of the two flexible sheets (first sheet, filter layer 130 and second sheet, optional transmission layer 112) and the porous sheet (absorbent material 110, para [0040] [0060]; Fig. 1 and 4) is
Hartwell is silent regarding the sides comprise an adhesive tape. However, adding an adhesive to a backing/cover layer of the sides of the dressing as illustrated in Fig. 1 is technically a tape having a backing and an adhesive.  In addition, using an adhesive tape to hold wound dressings to the skin of the patient is well known in the art prior to the filing date of the present invention. For example, in a similar art, Blott teaches dressings for cleaning a wound held in place using an adhesive tape.  Specifically, para [0449] and [0473] of Blott teach elements of a dressing are held in place by using an adhesive tape.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 
Hartwell is silent regarding the claim limitation the two flexible sheets and the porous sheet have factory defined markings on their surface.  However, Collinson teaches in para [0427] the use of factory marking form trim lines for purposes of trimming the dressing to fit the size of the wound.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Hartwell and Blott such that the two flexible sheets and the porous sheet have markings on their surface as suggested by Collinson to form trim lines to help a clinician trim a dressing so that the dressing fits a particular wound size.  
Hartwell teaches tubes as described above, but is silent regarding the claim limitation the multichannel tubes are attached to the conduits.
However,  multifunctional tubes have been connected to conduits of wound dressings used in negative pressure wound therapy prior to the filing date of the present invention. For example, para [0305] and [0306] of Blott  states “If not, in order for aspiration and/or irrigation of the wound bed to occur, it is appropriate for one or more bores, channels, conduits, passages, pipes, tubes, tubules and/or spaces, etc. to run from the point at which the fluid inlet pipe(s) and outlet pipe(s) pass through and/or under the wound-facing face of the backing layer through or around the wound filler under the backing layer.” A multichannel tube is a collection of channels as taught by Blott.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Hartwell such that multichannel tubes are attached to conduits as taught by Blott for the aspiration and/or irrigation of the wound bed.



Regarding claim 17, dependent from claim 15, Hartwell and Blott are silent regarding the method further comprising: cutting down the wound dressing device based on the measured size and shape of the wound by a user wherein markings on the second sheet guide a user to match the porous sheet and the two flexible sheets to the size and shape of the wound, and markings on the first sheet guide the user to cut the first sheet slightly smaller in area than the second sheet. 
However, Collinson teaches wound dressings used in negative pressure wound therapy.  Para [0427] states “FIG. 6 illustrates an embodiment of a trimmable wound dressing 600 comprising a plurality of portions or cells 620. The dressing 600 may comprise a sealed perimeter 610 of a backing layer and a wound contact layer, a plurality of cells 620, a plurality of bridges 630 connecting adjacent portions, and a port member 640. As described above, the dressing 600 may be trimmed at the bridge portions and sealed along the trim line. Each of the cells 620 may include absorbent material and/or a transmission layer as described above, along with other optional layers. The bridge portions 630 may comprise a wound contact layer, a transmission layer (which may be one or both of the wicking layer or acquisition distribution layers described above with respect to FIG. 4A), and a backing layer. Some embodiments of the bridge portions 630 may further comprise an absorbent or superabsorbent layer [The bridge includes all elements of the dressing]. The layers in the bridge portions 630 may be continuous with layers found in the cells 620, or they may be discrete layers positioned side-by-side [one discrete layer may have markings different than another discrete layer].” Para [0431]-[0432], and Fig. 6II, 7II, 8B teach how to time a dressing to fit of a wound.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Hartwell such that cutting down the wound dressing based on the measured size and shape of the wound by a user wherein the markings on the second sheet guide a user to match the porous sheet and the two flexible sheets to the size of the wound and marking on the first sheet (one discrete layer) guide the user to cut the first sheet slightly smaller in area than the second sheet (a second discrete layer) as taught by Collinson to enhance wound healing by adjusting a dressing to fit the size of a wound.

Regarding claim 18, dependent from claim 17, Hartwell and Blott are silent regarding the claim limitations the method further comprising:
 placing the resultant custom sized cut dressings on the wound; 
sealing all the edges of the dressing to the peripheral skin area surrounding the wound by means of adhesive tapes creating -a vacuum seal for negative pressure wound therapy; and 
simultaneously sealing the edges of the first sheet and the second sheet further ensuring the flow of fluid only through the protruded channels of the second sheet to the wound without any other escape routes, by the user. 
However, Collinson teaches: 
placing the resultant custom sized cut dressings on the wound (Fig A4-A6 provide illustrations of a resultant custom sized cut dressings on a wound); 
sealing all the edges of the dressing to the peripheral skin area surrounding the wound (para [0373] states “The backing layer 2140 is preferably sealed to the wound contact layer 2102 in a border 
simultaneously sealing the edges (para [0399] and Fig. A5 teaches sealing the edges of a dressing with a sealant by syringe A) of the first sheet (the first sheet of the dressing of Hartwell is the filter layer 130, para 0042, Fig. 1 and 4) and the second sheet (the second sheet of the dressing of Hartwell is the optional layer 112; para [0041]; Fig 1 and 4) further ensuring the flow of fluid only through the protruded channels (columns 406, para [0061], Fig.4) of the second sheet (optional layer 112; para [0041]; Fig 1 and 4) to the wound (para [0041], [0054], [0061], [0065] teach the flow of fluid from protruded channels to wound) without any other escape routes, by the user (the dressing is sealed to the skin using negative pressure and adhesive as described above). The abstract of Collinson states the dressings are “for use in wound care, more particularly that [they] may be used for the treatment of wounds.  In particular, some embodiments are directed to compositions for improving the versatility of wound dressings for wounds of different shapes or sizes.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hartwell and Blott such that the method further comprises: placing the resultant custom sized cut dressings on the wound; sealing all the edges of the dressing to the peripheral skin area surrounding the wound by means of adhesive tapes creating -a vacuum seal for negative pressure wound therapy; and simultaneously sealing the edges of the first sheet and the second sheet further ensuring the flow of fluid only through the protruded channels of the second sheet to the wound without any other escape routes, by the user as suggested by Collinson for the purpose of treating 

Regarding claim 19, dependent from claim 18, Hartwell is silent regarding the claim limitation the method further comprising: connecting an end of the multichannel tubes to the negative pressure and the fluid source by the user. 
However, para [0305] and [0306] of Blott  states “If not, in order for aspiration and/or irrigation of the wound bed to occur, it is appropriate for one or more bores, channels, conduits, passages, pipes, tubes, tubules and/or spaces, etc. to run from the point at which the fluid inlet pipe(s) and outlet pipe(s) pass through and/or under the wound-facing face of the backing layer through or around the wound filler under the backing layer.” A multichannel tube is a collection of channels as taught by Blott.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hartwell such that the wound dressing further comprises connecting an end of the multichannel tubes to the negative pressure and the fluid source as taught by Blott for the aspiration and/or irrigation of the wound bed during negative pressure wound therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781   

/PHILIP R WIEST/Primary Examiner, Art Unit 3781